 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                      SACRAMENTO DIVISION
11

12
     EVERTON WHITELY,                                  2:16-cv-1534-KJM-EFB P
13
                                            Plaintiff, [PROPOSED] ORDER
14
                     v.
15

16   CDCR, et al.,
17                                       Defendants.
18

19         Good cause having been shown, Defendants are granted a 23-day extension of time nunc

20   pro tunc, until December 7, 2018, to file a reply to Plaintiff’s opposition to Defendants’ motion

21   for summary judgment.

22

23         IT IS SO ORDERED.

24   DATED: December 4, 2018.

25

26

27

28
